ORDER

Upon consideration of the Joint Petition for Indefinite Suspension by Consent, filed herein, pursuant to Maryland Rule 16-772, it is this 19th day of July, 2006
ORDERED, by the Court of Appeals of Maryland, that David Allan Rodgers, be, and is hereby, indefinitely suspended by consent from the further practice of law in the State of Maryland, effective immediately; and it is further,
ORDERED, that the Clerk of this Court shall strike the name of David Allan Rodgers from the register of attorneys, and pursuant to Maryland Rule 16-772(d) shall certify that to the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in this State.